Title: To George Washington from Asher Hart, 31 December 1795
From: Hart, Asher
To: Washington, George


          
            Sir
            Kingston Jamaica 31st Decr 95
          
          As your Excellency no doubt wishes, to Know the result, of the Negociations with Great Britain, as soon as possible,
          I have the Honor, to enclose to your Excellency, the within paragraph, from the Kingston Papers.
          The news arrived, yesterday, by the ship Brazillai, from London. I have the Honor to be your Excellency’s Most obedient and Humble Servant
          
            Asher Hart
          
        